Title: From John Adams to Louisa Catherine Johnson Adams, 30 November 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear daughter
Montezillo November 30th. 1819

One Week more will effectually relieve you from your ennui, which perhaps may be succeeded by fatigues more difficult to bear, if not more dangerous to Health—
Kings of England when they have wished to carry some great point with Parliament, have informed that Assembly, that the Eyes of all Europe were upon it—And it may be safely said that the Eyes of all Europe, and of all America, North and South, English, Spanish Portuguese & In the Islands and on the Continent, are now turned towards the approaching session of Congress—expectation is on tip toe—Subjects of debate, if not of passionate discussion,—and party dissensions occur in great numbers—which however as they are better known to you, than to me, I shall not enumerate
I rejoice to hear that my Son is in good health—yet I pity him because I believe the task of public business will lie heavier upon him, than any-other person.—
The news from various parts of Europe resemble the rumbling noise’s and slight tremblings of the Earth—which Commonly precedes the great Eruptions of Volcano’s—Germany Prussia England and Spain—Indicate symptoms of Effervescence—but I hope there will be no great explosion—for I have been stun’ed and deafened by the din of War—and I hope never to hear another blast of his trumpet—
We are here all well, pleasing ourselves with the hope of seeing the Collegians on Thursday our great Anniversary Festival—My Love to my Son, and my Grand Sons—and all your—and their Connections—tell Charles that I have hope of a letter from him—and that I rejoice to hear that he is pleased with the scenes about him—and espicially with his school, and his new school mates—that I hope he will sometimes be permitted to hear the Oratory Logic and Rhetoric of the Fathers of this Country in both Houses of Congress—
I am in as good Health as when you were here—Louisa and Susan send love—little Susan’s duty to her dear Auntee—and talks a great deal about her
I am my dear daughter your Affectionate / Father—

John AdamsPS kind rememberance to Mr & Mrs Smith—and Mrs Frye
